DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed December 23, 2021 has been entered. 
Claim 4 has been canceled. 
Claims 1-3 and 5-20 are pending in this application. 

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Park et al. (U.S. Patent Application Publication No. 2020/0371869 A1) discloses: An apparatus (memory system 20) comprising: 
a memory bank (bank arrays 310 a-310 s.
Paragraph [0040]: “The memory cell array 300 may include first through s_th bank arrays 310 a-310 s.”
Paragraph [0083]: “In some embodiments, the syndrome generation circuit 440 may be connected to the memory cell array 300 (e.g., the first bank array 310 a) through the I/O gating circuit 290”.
The Examiner finds bank array 310 a of the bank arrays 310 a-310 s of memory cell array 300 as disclosed in Park teaches the claimed “memory bank”.); 
a data terminal (memory controller 100); 
a write bus (write driver 292 b); 
a read bus (I/O sense amplifier 292 a);  
a write portion (parity generator 410) of an error correction code (ECC) circuit (ECC engine 400) configured to receive write data from the data terminal (memory controller 100), generate a parity bit based on the write data, and provide the write data and parity data along the write bus to the memory bank
(Paragraph [0048]: “The main data MD to be written in one bank array of the first through sixteenth bank arrays 310 a-310 s may be provided to the data I/O buffer 295 from the memory controller 100, may be provided to the ECC engine 400, parity data may be generated based on the main data MD, and the main data MD and the parity data may be written in one bank array by the write drivers.”
Paragraph [0049]: “The data I/O buffer 295 may provide the main data MD from the memory controller 100 to the ECC engine 400 in a write operation of the semiconductor memory device 200, based on the clock signal CLK, and/or may provide the main data MD from the ECC engine 400 to the memory controller 100 in a read operation of the semiconductor memory device 200. The data I/O buffer 295 may also provide the data mask signal DM indicating a masked write operation to the ECC engine 400.”
Paragraph [0050]: “The ECC engine 400, in the masked write operation, may perform a read-modify operation by receiving the data and the parity data from a sub-page of a target page in the memory cell array 300 as a read data and a read parity data, correcting at least one error bit in the read data based on the read parity data to generate a corrected data, and generating the first parity data based on the corrected data and the first write data. In addition, the ECC engine 400 may generate the first parity data based on the main data MD in a normal write operation.”
Claim 11: “The semiconductor memory device of claim 10, wherein, responsive to the first command designating a masked write operation,
the syndrome generation circuit is configured to receive a data and a parity data from a sub-page of a target page corresponding to a target address associated with the first command 
the syndrome decoder is configured to decode the syndrome data to generate an error position signal indicating a position of at least one error bit in the read data, and
the data corrector is configured to correct the at least one error bit in the read data based on the error position signal to output a corrected data.”
The Examiner finds the main data MD to be written in one bank array of the first through sixteenth bank arrays 310 a-310 s being provided to the data I/O buffer 295 from the memory controller 100, then to the ECC engine 400, where parity data is generated based on the main data MD, and lastly, writing the main data MD and generated parity data to one bank array by the write drivers as disclosed in Park teaches the claimed “write portion of an error correction code (ECC) circuit configured to receive write data from the data terminal, generate a parity bit based on the write data, and provide the write data and parity data along the write bus to the memory bank”.); and
a read portion of the ECC circuit (syndrome generator 443) configured to receive read data and read parity from the memory bank along the read bus (I/O sense amplifier 292 a), and generate read syndrome information based on the read data and the read parity
(Paragraph [0051]: “In addition, the ECC engine 400, in a read operation, may receive a codeword CW read from one bank array from the I/O gating circuit 290. The ECC engine 400 may perform an ECC decoding on the main data MD based on the parity data to correct at least one error bit in the main data and may provide the corrected data to the data I/O buffer 295.”
Claim 11: “The semiconductor memory device of claim 10, wherein, responsive to the first command designating a masked write operation,
the syndrome generation circuit is configured to receive a data and a parity data from a sub-page of a target page corresponding to a target address associated with the first command 
the syndrome decoder is configured to decode the syndrome data to generate an error position signal indicating a position of at least one error bit in the read data, and
the data corrector is configured to correct the at least one error bit in the read data based on the error position signal to output a corrected data.”
The Examiner finds the syndrome generator 443 of ECC engine 400 is configured to receive a data and a parity data from a sub-page of a target page corresponding to a target address associated with the first command as a read data and a read parity data and to generate a syndrome data based on the read data and the read parity data as disclosed in Park teaches the claimed “read portion of the ECC circuit configured to receive read data and read parity from the memory bank along the read bus, and generate read syndrome information based on the read data and the read parity.”).
Nakaoka (U.S. Patent Application Publication No. 2021/0005276 A1) discloses: wherein the read portion of the ECC circuit includes an error [] check circuit configured to check the read syndrome information for errors 
(Paragraph [0020]: “The syndrome generating and decoding part 150 is coupled to the data read/write and correction part 130 and the parity read/write part 140. In the embodiment of the present disclosure, during the read cycle of one application data MDi, the syndrome generating and decoding part 150 may perform syndrome encoding on the first application reading data RDi and generate the syndrome writing data NSDj. Then, the syndrome writing data NSDj and the parity reading data PRDj are compared and subjected to syndrome decoding to generate the verifying comparison data SDi. The verifying comparison data SDi is configured to indicate whether the application data MDi needs to be corrected.”
Paragraph [0021]: “Moreover, in the same read cycle, the data read/write and correction part 130 can receive the verifying comparison data SDi and correct the application data MDi  
The Examiner finds the syndrome writing data NSDj and the parity reading data PRDj being compared and subjected to syndrome decoding to generate the verifying comparison data SDi to indicate whether the application data MDi needs to be corrected as disclosed in Nakaoka teaches the claimed “wherein the read portion of the ECC circuit includes an error [] check circuit configured to check the read syndrome information for errors”.).
However, the Examiner finds Park and Nakaoka do not teach or suggest the claimed “wherein the read portion of the ECC circuit includes an error burst check circuit configured to check the read syndrome information for errors, and wherein the write portion of the ECC circuit includes a parity edit circuit configured to correct the parity bit based errors in the read syndrome information as part of a mask write operation.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding claim 2, the Examiner finds and Nakaoka do not teach or suggest the claimed “wherein the write portion of the ECC circuit includes a write syndrome tree and the read portion of the ECC circuit includes a read syndrome tree.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 2 as allowable over the prior art.


Regarding claim 7, the Examiner finds Park does not teach or suggest the claimed “wherein the write portion of the ECC circuit includes a multiplexer configured to generate amended write information based on the read data and the write data and provide the amended write information along the write bus to a memory array as part of a mask write operation.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 7 as allowable over the prior art.

Regarding claim 8, Park discloses: An apparatus (memory system 20) comprising: 
a read syndrome tree (syndrome generator 443) configured to receive read data along a read bus (I/O sense amplifier 292 a) and provide syndrome information based on the read data 
(Paragraph [0051]: “In addition, the ECC engine 400, in a read operation, may receive a codeword CW read from one bank array from the I/O gating circuit 290. The ECC engine 400 may perform an ECC decoding on the main data MD based on the parity data to correct at least one error bit in the main data and may provide the corrected data to the data I/O buffer 295.”
Claim 11: “The semiconductor memory device of claim 10, wherein, responsive to the first command designating a masked write operation,
the syndrome generation circuit is configured to receive a data and a parity data from a sub-page of a target page corresponding to a target address associated with the first command 
the syndrome decoder is configured to decode the syndrome data to generate an error position signal indicating a position of at least one error bit in the read data, and
the data corrector is configured to correct the at least one error bit in the read data based on the error position signal to output a corrected data.”
The Examiner finds the syndrome generator 443 of ECC engine 400 is configured to receive a data and a parity data from a sub-page of a target page corresponding to a target address associated with the first command as a read data and a read parity data and to generate a syndrome data based on the read data and the read parity data as disclosed in Park teaches the claimed “read syndrome tree configured to receive read data along a read bus and provide syndrome information based on the read data”.); 
a latch configured to store the read data from the read bus (Paragraph [0047]: “The I/O gating circuit 290 may include circuitry for gating input/output data, and may further include read data latches for storing data that is output from the first through sixteenth bank arrays 310 a-310 s, and write drivers for writing data to the first through sixteenth bank arrays 310 a-310 s.”); 
a multiplexer (switching circuits 291 a-291 d) configured to receive the read data from the latch and write data from a data terminal (memory controller 100) and provide amended write data along a write bus (write driver 292 b) based on the read data and the write data . . .
(Paragraph [0063]: “The I/O gating circuit 290 may include a plurality of switching circuits 291 a-291 d respectively connected to the first memory blocks 311-313 and the second memory block 314. The I/O gating circuit 290 may further include an I/O sense amplifier 292 a and a write driver 292 b connected to the data region DCR through the switching a-291 c and an I/O sense amplifier 293 a and a write driver 293 b connected to the parity region PCR through the switching circuit 291 d.”
The Examiner finds the switching circuits 291 a-291 d are used to facilitate data in both read and write operations as illustrated in Figure 5 of Park.
Paragraph [0048]: “The main data MD to be written in one bank array of the first through sixteenth bank arrays 310 a-310 s may be provided to the data I/O buffer 295 from the memory controller 100, may be provided to the ECC engine 400, parity data may be generated based on the main data MD, and the main data MD and the parity data may be written in one bank array by the write drivers.”
Paragraph [0050]: “The ECC engine 400, in the masked write operation, may perform a read-modify operation by receiving the data and the parity data from a sub-page of a target page in the memory cell array 300 as a read data and a read parity data, correcting at least one error bit in the read data based on the read parity data to generate a corrected data, and generating the first parity data based on the corrected data and the first write data. In addition, the ECC engine 400 may generate the first parity data based on the main data MD in a normal write operation.”
The Examiner finds the ECC engine 400 receiving the data and the parity data from a sub-page of a target page in the memory cell array 300 as a read data and a read parity data, provided from one bank array of the first through sixteenth bank arrays 310 a-310 s to the data I/O buffer 295 from the memory controller 100, then correcting at least one error bit in the read data based on the read parity data to generate a corrected data, and generating the first parity data based on the corrected data and the first write data in a normal write operation as disclosed in Park teaches the claimed “multiplexer configured to receive the read data from the latch and write data from a data terminal and provide amended write data along a write bus based on the read data and the write data.”),
wherein the read syndrome tree operates with timing based on a first clock signal (Paragraph [0049]: “The data I/O buffer 295 may provide the main data MD from the memory controller 100 to the ECC engine 400 in a write operation of the semiconductor memory device 200, based on the clock signal CLK, and/or may provide the main data MD from the ECC engine 400 to the memory controller 100 in a read operation of the semiconductor memory device 200. The data I/O buffer 295 may also provide the data mask signal DM indicating a masked write operation to the ECC engine 400.”).
However, the Examiner finds Park does not teach or suggest the claimed “write syndrome tree configured to receive the amended write data and generate write parity based on the amended write data, wherein the read syndrome tree operates with timing based on a first clock signal, the latch operates with timing based on a second clock signal, and the multiplexer and the write syndrome tree operate with timing based on a third clock signal.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 8 as allowable over the prior art.  
Independent claim 15 recites similar limitations as independent claim 8 and therefore, the Examiner finds claim 15 is allowable for the same reasons as set forth above in claim 8.
	Claims 5-6, 9-14 and 16-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112